Citation Nr: 1535012	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-30 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened and then denied a claim for service connection for bilateral hearing loss. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2007, the RO denied the Veteran's claim for service connection for bilateral hearing loss.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the August 2007 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability.

3.  The Veteran's bilateral hearing loss disability did not manifest within one year of separation, and is not otherwise related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The August 2007 decision that denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).  

2.  New and material evidence having been received, the claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  A bilateral hearing loss disability was not incurred in and is not otherwise related to service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Regarding service connection, in a correspondence dated in March 2010 prior to the October 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  

Also, the Veteran was provided a VA examination for his hearing loss claim.  The examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran testified before the undersigned Veterans Law Judge in May 2015.  With respect to the aforementioned hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issue on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Analysis -New and Material Evidence 

In August 2007, the Veteran's claim for service connection for hearing loss was denied because there was no evidence of a current disability.  Evidence of record at the time of that decision included service treatment records and service personnel records.  The Veteran did not appeal the denial, nor did he submit new and material evidence within one year of the decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the August 2007 decision became final.

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In March 2010, the Veteran contacted VA and indicated an intent to reopen his previously denied claim.  In October 2010, the RO reopened the claim in a rating decision based on the finding of a current diagnosis, but then denied the claim on the merits.

The Board is required to address this particular issue (e.g., the new and material claims) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must determine whether new and material evidence was presented to reopen the claim in the first instance.

Since the August 2007 Rating Decision, evidence submitted includes a July 2010 VA examination showing a diagnosis of bilateral hearing loss, multiple lay statements from the Veteran, and a July 2015 audiological examination from a private audiologist, referring to when the Veteran suffered acoustic trauma while riding in a tank. 

Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the August 2007 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the finding of a current bilateral hearing loss disability, an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for bilateral hearing loss is warranted.  

Analysis - Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In the instant case, as will be explained further below, the presumption does not apply because the Veteran was not diagnosed with sensorineural hearing loss within one year of service and, indeed, was not diagnosed until decades after service. 

Here, the Veteran contends that he has bilateral hearing loss due to acoustic trauma in service, including exposure to weapons noise as an Armor Crewman, and nearby tank explosion in service.  

Prior to entrance into service in October 1966, the Veteran was given a pure tone audio test in January 1966, where thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10

10
LEFT
10
5
5

10

Military audiograms conducted prior to November 1967 were reported in American Standard Association (ASA) units.  The military began using International Organization for Standardization (ISO) units in November 1967.  The current VA definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units. Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.

Therefore, the converted measurements are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
20

20
LEFT
25
15
15

20
Prior to separation, the Veteran was given a pure tone audio test in June 1968, where thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

10
LEFT
5
5
5

10

The service treatment records do not indicate that the Veteran complained of hearing loss at any point during service or upon separation and the above measurements do not indicate a degree of hearing loss under Hensley.

In January 2007, the Veteran submitted a statement that he was a loader and then a gunner on M52 tanks that had 105 mm guns, which were loud and left him concussed.  The Veteran also stated that in 1968 in service in Germany he was driving 25-50 yards behind a tank in a Jeep, when the tank exploded and killed four men inside and caused ringing in his ears.  

A July 2010 letter from a J.W., an audiologist, confirmed that the Veteran had surgery on his right ear performed by a Dr. H., although the records were no longer available, and sometime later was fit with amplification on that ear, which was met with "marginal success." This occurred again in the early 1990's. 

In July 2010, the Veteran was afforded a VA examination.  The examiner noted the Veteran had a normal hearing test upon separation and noted no hearing complaints upon separation.  The examiner also noted the Veteran reported exposure to noise of tanks and 101mm guns during his tour of duty as Armored Tank Crewman/Driver/Gunner.  He attributed his onset of hearing difficulty to a specific incident in 1967 when a tank exploded within 50-75 yards from him.  He reported that his hearing was diminished for two weeks following the incident, but that his hearing improved after.  The Veteran denied use of hearing protection during military service.  He stated he worked for 31 years in maintenance for General Motors and reported use of hearing protection, including ear plugs and ear muffs as required by his employer.  He denied recreational noise exposure. 
Overall, the examiner opined that Veteran's hearing loss was less likely than not related to service as the Veteran's audiometric for separation indicated hearing was within normal limits bilaterally, which does not support noise induced hearing loss during service, and that although Veteran currently has hearing loss, the IOM concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed onset hearing loss.  The examiner elaborated that based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing loss there was no reasonable basis for delayed onset hearing loss.  The examiner noted that as the Veteran's hearing was normal at separation and there is no scientific basis for delayed hearing loss it was his opinion that the Veteran's hearing loss was less likely as not due to military noise exposure and more than likely as not due to civilian noise exposure, presbycusis, and/or some other etiology.  He cited to Noise and Military Service Implications for Hearing Loss and Tinnitus, Institute of Medicine, National Academy of Sciences 2006.

In May 2015, the Veteran was afforded a VA hearing.  He reiterated that he worked with tanks and 105mm rounds during gunnery practice, and that he wore a helmet, but it did not provide hearing protection.  He also stated again that while in Grafenwohr, Germany all the rounds went off in a tank and there was an explosion, which he states he was driving 20 yards behind at the time.  He stated he could not hear for two weeks after, but then his hearing became better, but that he believed the accident had to do with the tear in his inner ear.  He stated that "not long" after service he began to hearing ringing in his ear and experienced gradual hearing loss, and that while he rode motorcycles as a hobby, we was not exposed to civilian noise.  

In July 2015, the Veteran submitted a report from a private audiologist.  The clinician reported that the Veteran's case history was positive for a traumatic incident which the clinician described as a "nearby explosion while in a tank," which caused an immediate threshold shift in his right ear, which gradually improved somewhat following the incident.  The clinician noted that progressive hearing loss has been associated with intense noise exposure.  The examiner opined that based on the case history and the current findings, it appeared that the Veteran had hearing loss associated with a traumatic incident of intense noise exposure and therefore, it was at least as likely as not that his hearing loss was due to acoustic trauma from military attacks and gunfire in the military.

In the instant case, the record shows that the Veteran currently has a diagnosis of hearing loss for VA purposes.  See e.g. July 2010 VA examination.  Hickson element (1) is accordingly met.

Regarding Hickson element (2) the Veteran is competent to give evidence about what he experienced, including acoustic trauma from working with weapons.  His service personnel records confirm that he worked as an Armor Crewman, and received training and certification for 105mm guns, M14 rifles, and 0.45 pistols.  Such noise exposure as he has described is certainly consistent with the circumstances of his service.  Indeed, the VA examiner conceded exposure to noise during military service when evaluating the Veteran's hearing loss.  Accordingly, Hickson element (2) is met.

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss, and his military service, is essentially medical in nature.  To the extent that the Veteran is attempting to establish nexus through his own opinion, the Veteran as a lay person has not been shown to be capable of making such conclusions on inherently medical questions.  The link between any current hearing loss and in-service noise exposure where any decreased hearing acuity did not manifest until sometime later, even multiple decades, after service, is one requiring expertise in the workings of the inner ear.  The Veteran has not indicated that he has such experience. 

The VA medical examiner who does have such expertise, and who reviewed the Veteran's case, did not deny the Veteran's contentions that he was exposed to acoustic trauma.  Rather, the examiner opined that it was not the cause of his current hearing loss disability, given that his hearing loss was delayed in onset, and more likely due to old age, occupational noise exposure, or other factors.  In fact, the Veteran's audiological testing numbers were shown to have improved upon separation.  
Furthermore, the Board finds the VA examination report to be more probative than the July 2015 private opinion, because the VA examiner's opinions better reflected the Veteran's overall medical and lay history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board finds it very probative that the July 2015 clinician noted that the Veteran suffered a traumatic incident from military attacks and gunfire, which caused an immediate threshold shift in his right ear. However, no treatment or personnel records associated with the claims file confirm that this tank explosion occurred, or that the Veteran subsequently experienced any trauma or threshold shift.  In fact, the separation examination shows normal hearing, and that the Veteran denied hearing loss and any ear trouble.  As the July 2015 opinion relies on this acoustic trauma, and appears to base in-service medical findings on the Veteran's statements, which are not supported by the record, it cannot be considered probative.  

The Board notes that a March 2010 private audiogram notes "service related history" but does not include any other information.  This does not qualify as a positive nexus opinion, as it does not indicate a reasoning for finding the hearing loss service related.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Such is not the case here.

Given the Veteran's lack of demonstrated medical expertise, as well as the inadequate July 2015 private opinion, the Board finds that the opinion of the competent VA medical professional to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss and his military service, and the Board finds that this opinion ultimately outweighs the Veteran's contentions as to etiology absent continuous symptomatology of decreased hearing acuity, as well as the private opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Barr, supra.  

Alternatively, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board has considered the Veteran's contentions that his current bilateral hearing loss was caused by his in-service exposure to noise, including from various artillery and a tank explosion.  In this regard, the Veteran is certainly competent to report that he experienced difficulty hearing and that he was exposed to loud noise that could have led to acoustic trauma during service.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  In this case, the evidence of record does not show that the Veteran has had continuous hearing difficulty from service.  The Board also finds it highly significant that the Veteran denied a history of hearing loss or ear problems at the time of his separation examination, and that the first lay evidence of a decrease in hearing acuity is in 2007, and the first medical evidence of hearing loss is in 2010, long after the Veteran's 1968 separation from service.  Therefore, continuity of symptomatology is not shown.

In summary, while a medical professional has linked the Veteran's current bilateral hearing loss to service, this opinion was based upon an incorrect in-service background, and, in fact, there is medical evidence to the contrary.  In addition, there were no complaints or findings of hearing loss upon separation examination.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).






	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.

Entitlement to service connection for a bilateral hearing loss disability is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


